         Case 1:16-cv-10386-LTS Document 362 Filed 05/18/20 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
ALEXANDER STYLLER, INTEGRATED              )
COMMUNICATIONS & TECHNOLOGIES,             )
INC., JADE CHENG, JASON YUYI, CATHY        )
YU, CAROLINE MARAFAO CHENG,               )
PUSHUN CHENG, CHANGZHEN NI,               )
JUNFANG YU, MEIXIANG CHENG,                )
FANGSHOU YU, and CHANGHUA NI,              )
                                           )
                        Plaintiffs,        ) Civil Action No. 1:16-CV-10386 (LTS)
            v.                             )
                                           )
HEWLETT-PACKARD FINANCIAL                  )
SERVICES COMPANY, HEWLETT-PACKARD )
FINANCIAL SERVICES (INDIA) PRIVATE         )
LIMITED, HP INC., HEWLETT PACKARD          )
ENTERPRISE COMPANY, and DAVID GILL,        )
                                           )
                        Defendants.        )
__________________________________________)


           PLAINTIFFS’ ASSENTED-TO MOTION TO IMPOUND EXHIBITS


       Plaintiffs, through their undersigned counsel, respectfully move this Court pursuant to

Local Rule 7.2 and the Joint Stipulated Protective Order, Dkt. 186, to impound Exhibits B-E to

the Declaration of Dimitry Joffe dated May 18, 2020 and filed as Dkt. 360.

       The undersigned conferred with Defendants’ counsel electronically on May 18, 2020,

and they consented to this motion.
        Case 1:16-cv-10386-LTS Document 362 Filed 05/18/20 Page 2 of 3




Dated: May 18, 2020                      Respectfully Submitted,




                                         Dimitry Joffe
                                         Joffe Law P.C.
                                         765 Amsterdam Avenue, 2C
                                         New York, NY 10025
                                         Tel: (917) 929-1964
                                         Email: dimitry@joffe.law


                                         Joshua McGuire
                                         THE LAW OFFICE OF JOSH MCGUIRE
                                         51 Winchester Street, Suite 205
                                         Newton, Massachusetts 02461
                                         (617) 461-6400
                                         Email: josh@joshmcguirelaw.com

                                         Counsel to Plaintiffs
        Case 1:16-cv-10386-LTS Document 362 Filed 05/18/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

     I, Dimitry Joffe, hereby certify that on this 18th day of May 2020, I caused a copy of

Plaintiffs’ Motion to Impound Exhibits to be served by ECF upon Defendants’ counsel of record.




                                                       ________________________
                                                       Dimitry Joffe
                                                       JOFFE LAW P.C.
                                                       Counsel to Plaintiffs
